Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claimed feature directed to determining, for the decoding of the target data block, whether to use a first transform core matrix comprising an 8-bit DST-7 primary transform core matrix that is larger than or equal to 8-point, wherein when the first transform core matrix is an 8-point 8-bit DST-7 primary transform core matrix, the first transform core matrix is constructed using eight integers equal to {17, 32, 46, 60, 71, 78, 85, 861}, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art, Saxena (US 2013/0003856) [0046] describes that “. . . a size of N.times.N, N-point DCT and DST are used as alternate primary transforms. At size 8.times.8, one can derive an alternate primary transform S.sub.8”. This feature of Saxon does not disclose a first transform core matrix is constructed using eight integers equal to {17, 32, 46, 60, 71, 78, 85, 861}, alone or in combination with other prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485